RENDERED: APRIL 29, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0709-MR

ROBERT CASTLE                                                         APPELLANT


                 APPEAL FROM JOHNSON CIRCUIT COURT
v.              HONORABLE JOHN DAVID PRESTON, JUDGE
                        ACTION NO. 17-CR-00043


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CETRULO, DIXON, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: Robert Castle appeals from the Johnson Circuit Court’s

denial of his Kentucky Rule of Criminal Procedure (RCr) 11.42 motion. We

affirm.

             Castle was indicted in February 2017 for six counts of sexual abuse in

the first degree and ten counts of sodomy in the first degree. Due to the age of the

victim, the sexual abuse charges were Class C felonies under Kentucky Revised
Statute (KRS) 510.110(2) and the sodomy charges were Class A felonies under

KRS 510.070(2). Thus, the Class C sexual abuse charges had a penalty range of

five to ten years’ imprisonment and the Class A sodomy charges had a penalty

range of twenty to fifty years’ imprisonment, or life imprisonment. See KRS

532.060(2).

              In September 2017, Castle and the Commonwealth entered into a plea

agreement, under which the Commonwealth agreed to amend four of the six sexual

abuse charges and all of the sodomy charges, thereby converting four of the sexual

abuse charges to Class D felonies and all of the sodomy charges to Class B

felonies. Consequently, the penalty range for the amended sexual abuse charges

was lowered to one to five years’ imprisonment and the penalty range for the

sodomy charges was lowered to ten to twenty years’ imprisonment. See id. The

agreement called for Castle to receive five years’ imprisonment on each of the

sexual abuse charges1 and twenty years’ imprisonment on the sodomy charges, all

to run concurrently for a total of twenty years’ imprisonment. In December 2017,

the trial court sentenced Castle in accordance with the plea agreement.

              In 2020, Castle sought post-conviction relief under RCr 11.42.

Though he raised other grounds, the only one pertinent to this appeal is Castle’s


1
  Under KRS 532.060(2), five years’ imprisonment is an authorized sentence for both Class C
and Class D felonies, being the minimum penalty for the former and the maximum penalty for
the latter.

                                             -2-
claim that his counsel was ineffective for failing to inform Castle of a plea offer the

Commonwealth had submitted to Castle’s counsel in February 2017. Under that

first plea offer, Castle would have received seven years’ imprisonment for the

sexual abuse charges and fifteen years’ imprisonment for the sodomy charges, to

run concurrently for a total sentence of fifteen years’ imprisonment. However, as

written, that plea offer was problematic because it did not amend any of the

charges. Thus, though seven years’ imprisonment was a permissible penalty range

for the Class C felony sexual abuse charges, fifteen years’ imprisonment was

below the statutory penalty range for the Class A felony sodomy charges under

KRS 532.060(2)(a).

             The trial court held an evidentiary hearing on Castle’s RCr 11.42

motion in June 2021, at which Castle was represented by appointed counsel.

Castle testified that he would have accepted the first, fifteen-years-to-serve plea

offer, but his prior counsel had never informed him of its existence. Castle’s

former counsel then somewhat tentatively testified that he did not believe that he

had related the first plea offer to Castle because it called for an invalid sentence.

             Soon after the hearing, the Johnson Circuit Court issued an order

denying Castle’s RCr 11.42 motion. The order found that Castle had not been

informed of the first plea offer but, without citing any authority, concluded Castle

was not entitled to relief because “the offer was invalid on its face. Conveying that


                                          -3-
offer to [Castle] would have done nothing other than create confusion, since it was

obviously an offer that could never have been brought to fruition.” Castle then

filed this appeal.2

              The general standards of review for RCr 11.42 motions based upon

allegations of ineffective assistance of counsel are familiar:

                     As a reviewing court, on this RCr 11.42 appeal, we
              must defer to the findings of fact and determinations of
              witness credibility made by the trial judge. Thus, unless
              the trial court’s findings of fact are clearly erroneous,
              those findings must stand.

                      ....

                      The standard by which we measure ineffective
              assistance of counsel is found in Strickland v.
              Washington[, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d
              674 (1984)]. A claim of ineffective assistance of counsel
              requires a showing that counsel’s performance fell below
              an objective standard of reasonableness, and was so
              prejudicial that the defendant has been deprived of a fair
              trial and reasonable result. Counsel is constitutionally
              ineffective only if performance below
              professional standards caused the defendant to lose what
              he otherwise would probably have won.

Commonwealth v. Bussell, 226 S.W.3d 96, 99-103 (Ky. 2007) (internal quotation

marks, footnotes, and citations omitted).




2
 We have considered all of the parties’ sundry arguments but will discuss only those we deem
necessary; the remainder are irrelevant or otherwise without merit.

                                             -4-
              The United States Supreme Court has issued an opinion addressing

this specific issue:

              [W]here a defendant pleads guilty to less favorable terms
              and claims that ineffective assistance of counsel caused
              him to miss out on a more favorable earlier plea
              offer, Strickland’s inquiry into whether “the result of the
              proceeding would have been different,” 466 U.S., at 694,
              104 S. Ct. 2052, requires looking not at whether the
              defendant would have proceeded to trial absent
              ineffective assistance but whether he would have
              accepted the offer to plead pursuant to the terms earlier
              proposed.

                     In order to complete a showing of Strickland
              prejudice, defendants who have shown a reasonable
              probability they would have accepted the earlier plea
              offer must also show that, if the prosecution had the
              discretion to cancel it or if the trial court had the
              discretion to refuse to accept it, there is a reasonable
              probability neither the prosecution nor the trial court
              would have prevented the offer from being accepted or
              implemented.

Missouri v. Frye, 566 U.S. 134, 148, 132 S. Ct. 1399, 1410, 182 L. Ed. 2d 379

(2012). Thus, to demonstrate prejudice, Castle must first show that he would have

accepted the earlier plea offer and then that the Commonwealth and trial court

would have allowed the plea offer to have been implemented.

              We may first quickly dispose of the deficient performance prong of

the Strickland test. The trial court found that Castle’s former counsel had failed to

convey the initial plea offer to Castle. That finding is supported by the testimony

at the RCr 11.42 hearing, and so it is not clearly erroneous. Failing to inform a

                                          -5-
client of a plea offer generally constitutes deficient performance, and we discern no

reason(s) why this case falls outside that accepted norm. Frye, 566 U.S. at 145,

132 S. Ct. at 1408 (“This Court now holds that, as a general rule, defense counsel

has the duty to communicate formal offers from the prosecution to accept a plea on

terms and conditions that may be favorable to the accused. . . .”). Thus, Castle has

shown that his attorney performed deficiently. “Under Strickland, the question

then becomes what, if any, prejudice resulted from the breach of duty.” Id. at 147,

132 S. Ct. at 1409.

             To show prejudice, Castle must first demonstrate “a reasonable

probability” that he would have accepted the earlier plea offer, had counsel

informed him of it. Id. Castle has also met that burden. He testified at the RCr

11.42 hearing that he would have accepted the fifteen-year offer. That testimony,

though clearly self-serving, is buttressed by fundamental logic. After all, since he

accepted a plea offer which required him to serve twenty years, common sense

dictates that Castle would have accepted a plea offer which would have required

him to serve just fifteen years.

             But Castle’s motion fails on the second prong of the Frye prejudice

standard. That prong requires him to “demonstrate a reasonable probability the

plea would have been entered without the prosecution canceling it or the trial court

refusing to accept it . . . .” Id. In other words, if Castle “fails to show a reasonable


                                          -6-
probability the prosecutor would have adhered to the agreement” or “a reasonable

probability the trial court would have accepted the plea, there is no Strickland

prejudice.” Id. at 151, 132 S. Ct. at 1411.

             There is no dispute that the Commonwealth Attorney had signed the

plea offer in question. Nonetheless, the Commonwealth argues on appeal that it

would have later withdrawn the offer because it contained an improper sentencing

recommendation. Perhaps, but we need not explore that issue further because

Castle has not shown a reasonable probability that the trial court would have

accepted, and implemented, the agreement.

             In Kentucky, courts are not required to accept all plea agreements

entered into between the Commonwealth and a criminal defendant. To the

contrary, “[g]enerally, the trial courts of the Commonwealth have the discretion

either to accept or to reject plea agreements.” Chapman v. Commonwealth, 265

S.W.3d 156, 177 (Ky. 2007). And a trial court should reject a plea agreement

which calls for an improper sentence:

             Before accepting any plea agreement, a trial court must
             assure itself that the agreement is legally permissible and
             represents an appropriate resolution and punishment for
             the crime(s) to which the defendant seeks to plead guilty.
             Thus, a trial court abuses its discretion by automatically
             accepting or rejecting a guilty plea without first making
             the particularized and case-specific determinations that
             the plea is legally permissible and, considering all the
             underlying facts and circumstances, appropriate for the


                                         -7-
             offense(s) in question.

Id.

             A sentence which falls outside the statutory penalty range is not

legally permissible. In fact, “[w]hether recommended by an errant jury or by the

parties through a plea agreement, a sentence that is outside the limits established

by the statutes is still an illegal sentence. Furthermore, an illegal sentence cannot

stand uncorrected.” Phon v. Commonwealth, 545 S.W.3d 284, 302 (Ky. 2018)

(internal quotation marks and citation omitted). Our Supreme Court has forcefully

commanded trial courts to reject plea agreements containing illegal sentences:

“imposition of an illegal sentence is inherently an abuse of discretion. Our courts

must not be complicit in the violation of the public policy embedded in our

sentencing statutes by turning a blind eye to an unlawful sentence, regardless of a

defendant’s consent.” Id. (internal quotation marks and citation omitted). Because

“[a] defendant has no entitlement to the luck of a lawless decisionmaker,” when

assessing the prejudice prong, we must assume “that the decisionmaker is

reasonably, conscientiously, and impartially applying the standards that govern the

decision.” Strickland, 466 U.S. at 695, 104 S. Ct. at 2068.

             Thus, we must presume that the trial court would have conscientiously

applied the law when determining whether to accept the fifteen-year plea offer.

Castle posits that the trial court would have accepted an offer which amended the


                                          -8-
Class A felony charges to Class B felonies. Castle’s argument is, basically, that

the trial court would have accepted a plea agreement recommending proper

sentences for the charges. Perhaps so, but the question is not whether the trial

court would have accepted a hypothetically proper offer; the question is whether

there is a reasonable probability that the trial court would have accepted this

particular offer, which called for a fifteen-year sentence for Class A felony

charges. The impropriety of the plea offer here distinguishes this case from those

cited by Castle.

               Because a fifteen-year sentence for Class A felonies would be patently

illegal, a conscientious trial court - which we must presume the trial court here to

have been - could not have accepted and implemented the plea. In short, even if

the Commonwealth had not withdrawn the agreement, the trial court could not

have accepted it. Thus, though our analysis is not precisely the same, we affirm

the trial court’s basic conclusion that Castle is not entitled to RCr 11.42 relief.3


3
  Our decision aligns with those of other courts, from both before and after Frye, which have
held that a movant cannot show prejudice stemming from counsel’s failure to inform the movant
of a plea offer which contained an improper sentence. We readily acknowledge, of course, that
each cited case has its own distinguishable, unique facts and procedural history, but merely cite
them as being fundamentally in harmony with our decision herein. See, e.g., Rodriguez v. Lee,
No. 10-cv-0396-VB-GAY, 2013 WL 3945968, at *4 (S.D.N.Y. Aug. 1, 2013), report and
recommendation adopted by Rodriguez v. Lee, No. 10-cv-0396-VB, 2013 WL 6410766
(S.D.N.Y. Dec. 9, 2013) (“The undersigned agrees: petitioner cannot show that he was
prejudiced by trial counsel’s error because state law prohibited the trial court from sentencing
petitioner in accordance with the plea deal trial counsel allegedly failed to communicate. . . .
Thus, plaintiff suffered no prejudice as a result of defense counsel’s failure to communicate an
unauthorized, unenforceable plea offer.”); Florida v. Davis, 932 So.2d 1246, 1247 (Fla. Dist. Ct.
App. 2006), review denied by Davis v. Florida, 944 So.2d 986 (Table) (Fla. 2006) (“Because we

                                               -9-
               For the foregoing reasons, the Johnson Circuit Court is affirmed.

               ALL CONCUR.

 BRIEFS FOR APPELLANT:                            BRIEF FOR APPELLEE:

 Phillip West                                     Daniel Cameron
 Frankfort, Kentucky                              Attorney General of Kentucky

                                                  Jenny L. Sanders
                                                  Assistant Attorney General
                                                  Frankfort, Kentucky




find that the court’s proposed plea offer included a sentence which could not have been lawfully
imposed, even if accepted, we conclude that counsel’s failure to communicate said offer cannot
form a basis for relief . . . .”); Illinois v. Johnson, 2014 IL App (4th) 120919-U, 2014 WL
1159834, at *7 (Mar. 20, 2014), appeal denied by Illinois v. Johnson, 20 N.E.3d 1259 (Table),
386 Ill. 481 (Ill. Sep. 24, 2014) (citations omitted) (“Statutory law would have required the court
to reject the plea offer of 30 years’ imprisonment. Therefore, defendant has failed to
demonstrate prejudice.”).

                                               -10-